--------------------------------------------------------------------------------

Exhibit 10.4

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

Date: ___________

HYBRID COATING TECHNOLOGIES INC.

Warrant for the Right to Purchase                                     Shares of
Common Stock

No. W-

            For value received, this Warrant is hereby issued by Hybrid Coating
Technologies Inc., a Nevada corporation (the “Company”), to ___________ or any
of his assignees (the “Holder”). This Warrant is being issued pursuant to the
conversion of 10% convertible debentures issued by the Company to the Holder on
_________ , 2014 (the "Debentures") issued pursuant to a Securities Purchase
Agreement entered into between the Company and the Holder on ____, 2014.

            Subject to the provisions of this Warrant, the Company hereby grants
to Holder the right to purchase from the Company __________ shares of Common
Stock, at a price per share calculated as follows (the “Exercise Price”):

            The Exercise Price shall be equal to the Conversion Price (as
defined in the Debenture)

            The term “Common Stock” means the Common Stock, par value $0.001 per
share, of the Company as constituted on the date set forth above (the “Base
Date”). The number of shares of Common Stock to be received upon the exercise of
this Warrant may be adjusted from time to time as hereinafter set forth. The
shares of Common Stock deliverable upon such exercise, and as adjusted from time
to time, are hereinafter referred to as “Warrant Stock.” The term “Other
Securities” means any other equity or debt securities that may be issued by the
Company in addition thereto or in substitution for the Warrant Stock.

            The Holder agrees with the Company that this Warrant is issued, and
all the rights hereunder shall be held, subject to all of the conditions,
limitations and provisions set forth herein.

            1. Exercise of Warrant. Subject to the terms and conditions set
forth herein, this Warrant may be exercised in whole or in part, pursuant to the
procedures provided below, at any time as of the date of this Warrant,
(following appropriate adjustment in the event of any stock dividends, stock
splits, combination or other similar recapitalization affecting such shares).
This Warrant will expire on ___________ 5:00 p.m., Eastern time (the “Expiration
Date”) or, if such day is a day on which banking institutions in New York are
authorized by law to close, then on the next succeeding day that shall not be
such a day. To exercise this Warrant the Holder shall present and surrender this
Warrant to the Company at its principal office, with the Warrant Exercise Form
attached hereto duly executed by the Holder and accompanied by payment (either
in cash or by check, payable to the order of the Company) of the aggregate
Exercise Price for the total aggregate number of shares for which this Warrant
is exercised.

--------------------------------------------------------------------------------

- 2 -

Upon receipt by the Company of this Warrant, together with the executed Warrant
Exercise Form and payment of the Exercise Price for the shares to be acquired,
in proper form for exercise, and subject to the Holder’s compliance with all
requirements of this Warrant for the exercise hereof, the Holder shall be deemed
to be the holder of record of the shares of Common Stock (or Other Securities)
issuable upon such exercise, notwithstanding that the stock transfer books of
the Company shall then be closed or that certificates representing such shares
of Common Stock shall not then be actually delivered to the Holder; provided,
however, that no exercise of this Warrant shall be effective, and the Company
shall have no obligation to issue any Common Stock or Other Securities to the
Holder upon any attempted exercise of this Warrant, unless the Holder shall have
first delivered to the Company, in form and substance reasonably satisfactory to
the Company, appropriate representations so as to provide the Company reasonable
assurances that the securities issuable upon exercise may be issued without
violation of the registration requirements of the Securities Act of 1933, as
amended (the "Securities Act") and applicable state securities laws, and that
the Holder is familiar with the Company and its business and financial condition
and has had an opportunity to ask questions and receive documents relating
thereto to his reasonable satisfaction.

            2. Net Issue Exercise. Notwithstanding any provisions herein to the
contrary, if the Fair Market Value (as defined below) of one share of Common
Stock is greater than the Exercise Price (at the date of calculation as set
forth below), in lieu of exercising this Warrant for cash, the Holder may elect
to receive shares equal to the value (as determined below) of this Warrant (or
the portion thereof being cancelled) by surrender of this Warrant at the
principal office of the Company together with the properly endorsed Warrant
Exercise Form and notice of such election, in which event the Company shall
issue to the Holder a number of shares of Common Stock computed using the
following formula:

X = Y (A-B)
            A


  Where

X = the number of shares of Common Stock to be issued to the Holder

   

 

 

Y = the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being exercised (at the date of such calculation)

   

 

 

A = the Fair Market Value (as defined below) of one share of the Company’s
Common Stock (at the date of such calculation)

   

 

   

B = Exercise Price (as adjusted to the date of such calculation)

            3. Reservation of Shares. The Company will at all times reserve for
issuance and delivery upon exercise of this Warrant all shares of Common Stock
or other shares of capital stock of the Company (and Other Securities) from time
to time receivable upon exercise of this Warrant. All such shares (and Other
Securities) shall be duly authorized and, when issued upon such exercise, shall
be validly issued, fully paid and non-assessable and free of all preemptive
rights.

            4. Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but the
Company shall pay the Holder an amount equal to the Fair Market Value of such
fractional share of Common Stock in lieu of each fraction of a share otherwise
called for upon any exercise of this Warrant.

            5. Fair Market Value. For purposes of this Warrant, the Fair Market
Value of a share of Common Stock (or Other Security) shall be determined as of
any date (the “Value Date”) by the Company’s Board of Directors in good faith;
provided, however, that where there exists a public market for the Company’s
Common Stock on the Value Date, the fair market value per share shall be either:

            (a)        If the Common Stock is listed on a national securities
exchange or listed for trading on the NASDAQ system, the Fair Market Value shall
be the last reported sale price of the security on such exchange or system on
the last business day prior to the Value Date or if no such sale is made on such
day, the average of the closing bid and asked prices for such day on such
exchange or system; or

--------------------------------------------------------------------------------

- 3 -

            (b)        If the Common Stock is not so listed but is traded in the
over-the-counter market, the Fair Market Value shall be the mean of the last
reported bid and asked prices reported by the over-the-counter market on the
last business day prior to the Value Date.

            6.        Assignment or Loss of Warrant. Subject to the transfer
restrictions herein (including Section 9), upon surrender of this Warrant to the
Company or at the office of its stock transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled. Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and of reasonably satisfactory indemnification by the Holder, and
upon surrender and cancellation of this Warrant, if mutilated, the Company shall
execute and deliver a replacement Warrant of like tenor and date.

            7.        Rights of the Holder. The Holder shall not, by virtue
hereof, be entitled to any rights of a stockholder in the Company, either at law
or in equity, and the rights of the Holder are limited to those expressed in
this Warrant.

            8.        Adjustments.

                          8.1        Adjustment for Recapitalization. If the
Company shall at any time after the Base Date subdivide its outstanding shares
of Common Stock (or Other Securities at the time receivable upon the exercise of
the Warrant) by recapitalization, reclassification or split-up thereof, or if
the Company shall declare a stock dividend or distribute shares of Common Stock
to its stockholders, the number of shares of Common Stock (or Other Securities)
subject to this Warrant immediately prior to such subdivision shall be
proportionately increased, and if the Company shall at any time after the Base
Date combine the outstanding shares of Common Stock by recapitalization,
reclassification or combination thereof, the number of shares of Common Stock
subject to this Warrant immediately prior to such combination shall be
proportionately decreased. Any such adjustment and adjustment to the Exercise
Price pursuant to this Section 8.1 shall be effective at the close of business
on the effective date of such subdivision or combination or if any adjustment is
the result of a stock dividend or distribution then the effective date for such
adjustment based thereon shall be the record date therefor.

Whenever the number of shares of Common Stock purchasable upon the exercise of
this Warrant is adjusted, as provided in this Section 8.1, the Exercise Price
shall be adjusted to the nearest cent by multiplying such Exercise Price
immediately prior to such adjustment by a fraction (x) the numerator of which
shall be the number of shares of Common Stock purchasable upon the exercise
immediately prior to such adjustment, and (y) the denominator of which shall be
the number of shares of Common Stock so purchasable immediately thereafter.

                          8.2        Adjustment for Change of Entity
Transaction. Change of Entity Transaction shall mean a consolidation, merger,
exchange of shares, recapitalization, reorganization, business combination, as a
result of which shares of Common Stock shall be changed into (or the shares of
Common Stock become entitled to receive) the same or a different number of
shares of the same or another class or classes of stock or securities of the
Company or another entity (“Share Exchange”).

So long as any portion of this Warrant remains outstanding, should the Company
enter into or be party to a Change of Entity Transaction, the Company shall
cause any Person purchasing the Company’s assets or Common Stock, or any
successor entity resulting from such Change of Entity Transaction (in each case,
a “Successor Entity”), to assume in writing all of the obligations of the
Company under this Warrant by delivering to the holder of this Warrant in
exchange for such Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, having an exercise price equal to the Exercise
Price of this Warrant, having similar exercise rights as this Warrant (including
but not limited to similar exercise price adjustment provisions), and reasonably
satisfactory to the holder of this Warrant. Upon the occurrence of any Change of
Entity Transaction, the Successor Entity shall succeed to, and be substituted
for (so that from and after the date of such Change of Entity Transaction, the
provisions of this Warrant referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under the Warrant with the
same effect as if such Successor Entity had been named as the Company herein.
Upon consummation of a Change of Entity Transaction, the Successor Entity shall
deliver to the Holder confirmation that there shall be issued upon exercise or
redemption of this Warrant at any time after the consummation of the Change of
Entity Transaction, in lieu of the shares of Common Stock (or other securities,
cash, assets or other property) issuable upon the exercise of this Warrant prior
to such Change of Entity Transaction, such shares of common stock (or their
equivalent) of the Successor Entity, as adjusted in accordance with the
provisions of this Warrant and on the same terms as those of the Share Exchange
applicable to all holders of shares of Common Stock. The provisions of this
Section shall apply similarly and equally to successive Change of Entity
Transactions and shall be applied without regard to any limitations on the
exercise of the Warrant.

--------------------------------------------------------------------------------

- 4 -

                          8.3        Certificate as to Adjustments. The
adjustments provided in this Section 8 shall be interpreted and applied by the
Company in such a fashion so as to reasonably preserve the applicability and
benefits of this Warrant (but not to increase or diminish the benefits
hereunder). In each case of an adjustment in the number of shares of Common
Stock receivable on the exercise of the Warrant, the Company at its expense will
compute such adjustment in accordance with the terms of the Warrant and prepare
a certificate executed by an officer of the Company setting forth such
adjustment and showing in detail the facts upon which such adjustment is based.
The Company will forthwith mail a copy of each such certificate to each Holder.

                          8.4        Notices of Record Date, Etc. In the event
that:

                                                       the Company shall declare
any dividend or other distribution to the holders of Common Stock, or authorizes
the granting to all Common Stock holders of any right to subscribe for, purchase
or otherwise acquire any shares of stock of any class or any other securities;
or

                                                       the Company authorizes
any capital reorganization of the Company, any reclassification of the capital
stock of the Company, any consolidation or merger of the Company with or into
another corporation, or any conveyance of all or substantially all of the assets
of the Company to another corporation or entity; or

                                                       the Company authorizes
any voluntary or involuntary dissolution, liquidation or winding up of the
Company,

then, and in each such case, the Company shall mail or cause to be mailed to the
holder of this Warrant at the time outstanding a notice specifying, as the case
may be, (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding up is to take place, and the time, if any is to be fixed, as to which
the holders of record of Common Stock (or such other securities at the time
receivable upon the exercise of the Warrant) shall be entitled to exchange their
shares of Common Stock (or such Other Securities) for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding up. Such notice shall be
mailed at least 15 days prior to the date therein specified.

                          8.5        No Impairment. The Company will not, by any
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Section 8 and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of this Warrant against
impairment.

                           9.          Transfer to Comply with the Securities
Act. This Warrant and any Warrant Stock or Other Securities may only be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, as
follows: (a) to a person who, in the opinion of counsel to the Company, is a
person to whom this Warrant or the Warrant Stock or Other Securities may legally
be transferred without registration and without the delivery of a current
prospectus under the Securities Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 9 with respect to any resale or other disposition of such securities; or
(b) to any person upon delivery of a prospectus then meeting the requirements of
the Securities Act relating to such securities and the offering thereof for such
sale or disposition, and thereafter to all successive assignees.

--------------------------------------------------------------------------------

- 5 -

                          10.        Legend. Unless the shares of Warrant Stock
or Other Securities have been registered under the Securities Act, upon exercise
of this Warrant and the issuance of any of the shares of Warrant Stock, all
certificates representing shares shall bear on the face thereof substantially
the following legend:

> > > > > > > The securities represented by this certificate have not been
> > > > > > > registered under the Securities Act of 1933, as amended, and may
> > > > > > > not be sold, offered for sale, assigned, transferred or otherwise
> > > > > > > disposed of, unless registered pursuant to the provisions of that
> > > > > > > Act or unless an opinion of counsel to the Corporation is obtained
> > > > > > > stating that such disposition is in compliance with an available
> > > > > > > exemption from such registration.

            11.        Notices. All notices required hereunder shall be in
writing and shall be deemed given when sent via facsimile or e-mail, with a
confirmation of the delivery thereof, and then only if followed up with a
duplicate copy sent via regular mail, delivered personally or within two days
after mailing when mailed by certified or registered mail, return receipt
requested, to the Company or the Holder, as the case may be, for whom such
notice is intended, if to the Holder, at the address of such party shown on the
books of the Company, or if to the Company, at the address set forth on the
signature page hereof, Attn: Chief Financial Officer, or at such other address
of which the Company or the Holder has been advised by notice hereunder.

            12.        Applicable Law. The Warrant is issued under and shall for
all purposes be governed by and construed in accordance with the laws of the
State of Nevada, without regard to the conflict of laws provisions of such
State.

            IN WITNESS WHEREOF, the Company has caused this Warrant to be signed
on its behalf, in its corporate name, by its duly authorized officer, all as of
the day and year first above written.

HYBRID COATING TECHNOLOGIES INC.

 

By:        ________________________________

              Joseph Kristul, Chief Executive Officer
Address:
950 John Daly blvd., Suite 260
Daly City, CA 94015


--------------------------------------------------------------------------------

- 6 -

WARRANT EXERCISE FORM

            The undersigned hereby irrevocably elects to (please check box):

            ________ (i) exercise the within Warrant to purchase __________
shares of the Common Stock of Hybrid Coating Technologies Inc., a Nevada
corporation, pursuant to the provisions of Section 1 of the attached Warrant,
and hereby makes payment of $__________in payment therefor, or

            ________(ii) exercise the within Warrant to purchase that number of
shares of Common Stock purchasable pursuant to the net issue exercise procedure
set forth in Section 2 of the attached Warrant.

            The undersigned’s execution of this form constitutes the
undersigned’s agreement to all the terms of the Warrant and to comply therewith.

      Signature   Print Name:               Signature, if jointly held      
Print Name:               Date


--------------------------------------------------------------------------------

- 7 -

ASSIGNMENT FORM

FOR VALUE RECEIVED _____________________________ (“Assignor”) hereby sells,
assigns and transfers unto _______________________________ (“Assignee”) all of
Assignor’s right, title and interest in, to and under Warrant No. W-____ issued
by ____________________________, dated ______________.

DATED: ______________________

  ASSIGNOR:                   Signature   Print Name:               Signature,
if jointly held   Print Name:

The undersigned agrees to all of the terms of the Warrant and to comply
therewith.

  ASSIGNEE:                   Signature   Print Name:               Signature,
if jointly held   Print Name:


--------------------------------------------------------------------------------